NONPRECEDENTIAL DISPOSITION
                           To be cited only in accordance with
                                    Fed. R. App. P. 32.1




               United States Court of Appeals
                                   For the Seventh Circuit
                                   Chicago, Illinois  60604

                                    Submitted July 7, 2010
                                    Decided July 22, 2010

                                            Before

                             RICHARD D. CUDAHY, Circuit Judge 

                             KENNETH F. RIPPLE, Circuit Judge

                             MICHAEL S. KANNE, Circuit Judge

No.  09‐3114

UNITED STATES OF AMERICA,                             Appeal from the United States District
     Plaintiff‐Appellee,                              Court for the Southern District of Illinois

       v.                                              No. 94 CR 40024

EDWARD L. BUCHANNAN, JR.,                             J. Phil Gilbert,
    Defendant‐Appellant.                              Judge.



                                          O R D E R

       This is a successive appeal. More than a decade ago, we affirmed Edward L.
Buchannan Jr.’s convictions for distribution of, and conspiracy to distribute, crack cocaine
(21 U.S.C. § 846), assaulting a federal officer (18 U.S.C. § 111) and robbery of federal funds
(18 U.S.C. §  2112), but remanded for resentencing. United States v. Buchannan, 115 F.3d 445,
453 (7th Cir. 1997). In January 2008, Buchannan completed his prison term and began
serving a term of supervised release. Soon thereafter, he violated the conditions of his
release, and the district court admonished him at a noncompliance hearing. In February
2009, probation alleged further violations and, at a revocation hearing in March,
Buchannan, through counsel, pleaded guilty to two charged violations of his supervised
release including possession of controlled substances and failure to report for drug testing
No. 09‐3114                                                                              Page 2

or for substance abuse counseling. The district court found a factual basis for the allegations
and accepted Buchannan’s plea. The court, however, released him and continued the
hearing for three months to allow Buchannan to demonstrate to the court that the term of
reimprisonment imposed should reflect Buchannan’s assurance that he had turned himself
around. After further violations, the district court reconvened the hearing in August 2009.
The district court revoked Buchannan’s supervised release and imposed a term of
reimprisonment of 36 months, an above‐the‐guidelines term, with a recommendation that
he participate in the Residential Drug Abuse Program (RDAP) while incarcerated, followed
by 12 months further supervised release.

        Buchannan filed a notice of appeal, but his appointed counsel now seeks to
withdraw because he cannot identify any nonfrivolous ground for appeal.  See Anders v.
California, 386 U.S. 738 (1967). Because Buchannan has not submitted a response to counsel’s
motion, see CIR. R. 51(b), we confine our review to the potential issues identified in counselʹs
facially adequate brief, see United States v. Schuh, 289 F.3d 968, 973‐74 (7th Cir. 2002).   

        In his Anders submission, counsel first considers whether Buchannan could argue
that the district court abused its discretion when it found he had violated the conditions of,
and then revoked, his supervised release. As counsel notes, however, this argument would
be frivolous, because the defendant admitted that he violated the conditions of his release.
Buchannan did not move to withdraw his admissions before the district court and therefore
counsel, and we, need not address whether his admissions were knowing and voluntary.

        Counsel next considers whether Buchannan could challenge his terms of
reimprisonment as unreasonable. Counsel correctly concludes that this argument, too,
would be frivolous because the reimprisonment term was not “plainly unreasonable.”
United States v. Kizeart, 505 F.3d 672, 674 (7th Cir. 2007). Buchannan agreed with the court
that he committed a Grade B violation, that his original criminal history category was III,
that his guidelines range was 8 to 14 months and that the district court could impose
supervised release following revocation. U.S.S.G. § 7B1.4(a). The district court imposed a
term of 36 months, noting Buchannan’s inability to lead a fully law‐abiding life, his history
of violence, and his need for drug rehabilitation that could be provided by the RDAP
program. In imposing a term of supervised release following the term of imprisonment, the
district court considered Buchannan’s promises that he had become a changed man and
accorded him another opportunity to fulfill these promises under the supervision of the
probation office and the court. The district courtʹs explanation demonstrates that it
considered the applicable policy statements, see U.S.S.G. ch. 7, pt. B, and the factors set out
in 18 U.S.C. § 3553(a), see United States v. Salinas, 365 F.3d 582, 588‐89 (7th Cir. 2004).

       We therefore GRANT the motion to withdraw and DISMISS Buchannan’s appeal.